O’NIELL, J.
The defendant was convicted of violating a provision of Act No. 176 of 1908, popularly known as the Gay-Shattuck Law, by permitting a girl aged 14 years to serve in a barroom conducted by him. He was sentenced to pay a fine of $200, or, in the alternative, to serve 6 months’ imprisonment in the parish jail. And, as it was charged in the bill of information and proven on the *427trial that he had been previously convicted of violating the same statute by selling intoxicating liquor to a child aged 13 years, the court, in sentencing the defendant for this second offense, revoked his permit and forever deprived him of the privilege of conducting a barroom, or other place where spirituous or intoxicating beverages are sold.
On arraignment, the defendant filed a demurrer or motion to quash the information, on the ground that the section of the statute which he was charged with violating merely declares that no womán, girl, or minor shall serve in a barroom, but does not denounce as a crime or misdemeanor, or provide a penalty for, permitting a woman or girl or minor child to serve in a barroom. The demurrer was overruled, and the defendant reserved a bill of exception. After conviction and before sentence, he filed a motion in arrest of judgment, renewing the contention he had made in his demurrer to the bill of information. The motion in arrest of judgment was also overruled, and another bill of exception was reserved. The defendant has appealed from the conviction and sentence.
[1] The appellate jurisdiction of this court extends “to criminal cases on questions of law alone, whenever the punishment of death or imprisonment at hard labor may be inflicted, or a fine exceeding three hundred dollars, or imprisonment exceeding six months, is actually imposed.” Constitution, art. 85. The fine imposed in this case is less than $300, and the alternative sentence of imprisonment does not exceed 6 months. The forfeiture of the privilege, or revocation of the permit, to operate a barroom, which the statute requires the judge to declare in pronouncing sentence for a second conviction, is no part of the fine or imprisonment imposed upon the defendant, and cannot affect the question of jurisdiction. See State v. Price, 124 La. 917, 50 South. 794. Observing that we have no jurisdiction of this case, we are constrained to dispose of the appeal accordingly.
The appeal is dismissed.